IN THE UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF COLUMBIA

l\/lAHl\/[MOUD Ol\/IAR l\/IOHAl\/IMED
BIN ATEF,

Civil Action No. O8-cv-l232(JR)

FILED

SEP " l 2011

' t & B'nkrup!CV
C(§Biit(s sbti;.[irict of Columb`\a

Petitioner,

v.
BARACK OBAMA, et al.,

\/g/\/§/\/\./\/`/\/\_/

Respondents.

{J>+»p@sen‘|?_okl)r;lz

Upon consideration of Respondents’ Motion to Deem Pr0tected lnformation Highlighted
in the Accompanying Proposed Public Factual Return for ISN 202, and a review of that proposed
public factual return, it is hereby ORDERED that Respondents’ motion is granted. The
information identified by Respondents with green highlighting in the version of the factual return
submitted under seal to the Court is deemed protected, pursuant to paragraphs lO and 34 of the
Protective Order governing this proceeding. lt is further ORDERED that Respondents file on the
public record, through the Court’s Electronic Case Filing system, a public version of the factual
return from which the information that was highlighted in green in the proposed public version

submitted to the Court has been redacted

lt is SO ORDERED.

Dated: X/?°/I/   [`-  
y _

 
United States District judge